DETAILED ACTION
	This office action is for the examination of reissue application 16/419,462 filed on February 25, 2016, of U.S. Patent No. 10,123,252 (hereinafter “the '252 patent”), responsive to amendments and arguments filed on September 3, 2021 in response to the Final rejection mailed on June 26, 20021.  Claims 1-10 are pending.  Claims 1-10 have been amended in this reissue application.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding method claims 1-5, when considered in combination with all of the other limitations of claim 1, the prior art of record does not teach or disclose the steps of
receiving, by the UE, an access barring parameter, identifying (based on the received access barring parameter) whether access barring is applied to a request for the RRC connection, and when access barring is not applied, determining a backoff value based on the backoff information received in a random access response from a base station and a scaling factor where the backoff value is used for a second random access preamble transmission in a request for the RRC connection.
Claims 6-10 are allowed for the same reason.  The examiner notes that although conditional language is used in these claims, unlike method claims where conditional limitations may or may not be performed (i.e., may be optional), in apparatus claims conditional limitations describe capabilities of the claimed apparatus, not optional steps.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992